BLUE, Judge.
Gary W. Peterson appeals his convictions on the charges of leaving the scene of an accident with death and driving while license suspended. Because he did not preserve for appeal any legally dispositive issue, we affirm.
The only issue presented by Peterson— a challenge to the trial court’s order that he pay restitution — is not properly before this court. Although orally pronounced, the order to pay restitution was not reduced to writing. See Walker v. State, 647 So.2d 262 (Fla. 1st DCA 1994).
Accordingly, we affirm without prejudice to Peterson timely seeking appellate review of the restitution issue subsequent to the rendition of a restitution order.
ALTENBERND, A.C.J., and NORTHCUTT, J., Concur.